Citation Nr: 0622832	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  99-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to October 
1957.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Oakland, California.  

In February 2005, the Board determined that there was new and 
material evidence and reopened the service connection claim, 
and remanded the claim for further development.  While delay 
in final adjudication of the veteran's claim due to a further 
remand is unfortunate, the Board finds that an additional 
evaluation would be extremely helpful in resolving the issue 
raised by the instant appeal.  Thus, the appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required.


REMAND

The veteran claims that his inservice skin problems continue 
to the present day and are associated with his exposure to 
ionizing radiation in service while he was on the U.S.S. 
Catamount while in the Marshall Islands in 1956.  Current 
records reflect a diagnosis of pruritis.  

The veteran's DD-214 confirms that he was on the U.S.S. 
Catamount in 1956, and the Board's research of the ship's 
duties reflects that it was part of Operation Redwing that 
included radiation risk activities for the period from May 5, 
1956, through August 6, 1956.  See 38 C.F.R. § 3.309 
(d)(v)(M) (2005).  However, the veteran's service personnel 
records and ship logs are not of record.  It is not clear as 
to whether he was actually exposed to ionizing radiation in 
service.  If it can be determined that the veteran was 
exposed to ionizing radiation in service, the Board concludes 
that additional action should be accorded pursuant to 
38 C.F.R. § 3.311.  

A review of the claims file shows that no attempts have been 
made to contact the National Archives Records Administration 
(NARA) or the U.S. Navy, to obtain ship information and logs 
to verify when the veteran was on board and as to whether he 
was exposed to radiation risk activity.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the National 
Archives and Records Administration (NARA) 
and the U.S. Navy, and request copies of 
the veteran's personnel records and any 
ships records or logs for the U.S.S. 
CATAMOUNT that would verify when the 
veteran was on board and whether he was 
deployed during the a period of radiation 
risk activity, to include from May 5, 
1956, through August 6, 1956.  All 
attempts to secure all of the requested 
evidence, as well as any records obtained 
should be associated with the claims file.  
If after making reasonable efforts to 
obtain the named records the AMC is unable 
to secure same, the AMC must notify the 
veteran and (a) identify the specific 
records the AMC is unable to obtain; (b) 
briefly explain the efforts that the AMC 
made to obtain those records; and (c) 
describe any further action to be taken by 
the AMC with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  Subsequently, if records are obtained, 
they should be forwarded to the Under 
Secretary for Health, who will be 
responsible for preparation of a dose 
estimate, to the extent feasible, based on 
available methodologies.  See 38 C.F.R. 
§ 3.311(a)(2)(iii).  

3.  After completion of #1 &2, if it is 
determined that the veteran was exposed 
to ionizing radiation in service, the RO 
should proceed with further action in 
accordance with 38 C.F.R. § 3.311.  

4.  After completion of #1-3, if 
additional evidence or information 
received triggers a need for further 
development, to include a VA examination, 
then such development should be 
undertaken.  

5.  Thereafter, the AMC or RO should 
readjudicate the claim.  If the claim 
remains denied, the AMC or RO should 
prepare a new rating decision and issue a 
supplemental statement of the case (SSOC).  
Thereafter, the case should be returned to 
the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


